Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to remarks made on 02/25/2021.
Claims 12, 13 and 16 being withdrawn.  Applicant is respectfully requested to cancel claims 12, 13 and 16 as being directed to a non-elected invention.
Claims 1, 14 and 15 being independent have been amended and claim 9 has also been amended.
Claims 1-11, 14, & 15 are currently pending and have been examined.

Response to Arguments
Applicant’s arguments filed on 08/14/2020, with respect to the rejection(s) of claim(s) 1-11 and 14-15 under 35 USC 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of David Wurmfeld et al. (US 2019/0114623 A1, herein Wurmfeld).
With respect to the remarks made on the Drawings, the Examiner has indicated acceptance of the drawings by checking box 11 of the Office Action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-11, 14, & 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michael Wells White et al. (US 10,163,107 B1, herein White) in view of David Wurmfeld et al. (US 2019/0114623 A1, herein Wurmfeld).

	As per claim 1, White teaches a method for sending security information, which method is performed by a terminal, the method comprising:
	during a current transaction, receiving first transaction data of a first data type, from an electronic device with which the terminal is co-operating (White Figure 3A at 302, column 4 lines 34-42, column 13 lines 4-26 and column 21 last paragraph starting on line 46);
	detecting an event encountered by the terminal during the current transaction (White column 14 lines 57-67. Also see column 4 lines 1-20, column 3 lines 30-46, column 5 lines 20-39 and column 23 lines 1-30 for further detail.);  
	sending the transaction message including the security information to a remote server (White column 4 lines 9-29, column 13 lines 4-25 & column 22 lines 21-25.).
	it can be argued that White does not explicitly teach, however, Wurmfeld further teaches:
	obtaining security information representative of the event, wherein the security information is of a second data type different from the first data type (Wurmfeld ¶¶ [170-171, 192 & 196]);
	generating a transaction message including an indicator indicating a presence of the first transaction data of the first data type in a field of the transaction message (Wurmfeld ¶¶ [175-176, 192 & 196-197]); 
	replacing the first transaction data in the field with the security information without modification of the indicator indicating the presence of the first data type in the field (Wurmfeld ¶¶ [172 & 198-199]);
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of White to include the dynamic transaction card as taught in Wurmfeld in order to update card track data in real-time or upon demand (See Wurmfeld ¶¶ [10, 157 & 157]).
	As per claims 14 & 16, the claims recite analogous limitations to claim above and therefore rejected under the same premise.

	As per claim 2, the combination of White and Wurmfeld teach the method according to claim 1, White further teaches: wherein the detecting includes analyzing second transaction data received from the electronic device during the current transaction (White column 13 lines 4-26, column 15 lines 1-13 and column 18 lines 22-44); and
	detecting said event from said second transaction data that was analyzed (White column 14 lines 38-56 and column 15 lines 14-32).

	As per claim 3, the combination of White and Wurmfeld teach the method according to claim 2, White further teaches: wherein, during the analyzing, the terminal uses the second transaction data and a transaction history of the terminal to determine whether at least one predefined rule is satisfied (White column 15 lines 1-32); and
	wherein the detecting comprises detecting said event if the at least one predefined rule is satisfied (White column 15 lines 14-32). 

	As per claim 4, the combination of White and Wurmfeld teach the method according to claim 3, Wurmfeld further teaches: 
	wherein the received second transaction data includes an identifier of the electronic device co-operating with the remote server (Wurmfeld ¶¶ [67, 163 & 176]); and
	the transaction history is associated with said electronic device (Wurmfeld ¶¶ [67, 113, 148 & 158]).
	The motivation to combine the references is the same as seen above in claim 1.

	As per claim 5, the combination of White and Wurmfeld teach the method according to claim 3, White further teaches: wherein the transaction history includes the current value of a counter, and wherein the analyzing includes comparing the current value of the counter with a threshold value (White column 14 lines 45-56 and column 23 lines 1-30).

	As per claim 6, the combination of White and Wurmfeld teach the method according to claim 5, White further teaches: wherein the security information comprises the current value of said counter (White column 14 lines 45-56 and column 23 lines 1-30).

	As per claim 7, the combination of White and Wurmfeld teach the method according to claim 1, White further teaches: wherein the event detected by the terminal comprises at least one of:
	- an anomaly in the current transaction;	
	- an anomaly in a sequence of transactions comprising the current transaction and at least one earlier transaction processed by the terminal; and 
	- an attack against the terminal (White column 14 lines 45-56 and column 23 lines 1-30).

	As per claim 8, the combination of White and Wurmfeld teach the method according to claim 1, White further teaches: wherein the first transaction data includes any one of the following types of transaction data defined by the Europay MasterCard Visa standard:
	- cardholder verification method list; 
	- application usage check; and 
	- issuer action code (White column 18 lines 66-67 and column 19 lines 1-19).

	As per claim 9, the combination of White and Wurmfeld teach the method according to claim 1, White further teaches: further comprising:
	- in a memory of the terminal, storing the security information before said replacing the first transaction data (White column 21 lines 46-67).

	As per claim 10, the combination of White and Wurmfeld teach the method according to claim 1, White further teaches: wherein, during the sending, the transaction message is sent during the current transaction (White column 4 line 67, column 5 lines 1-19).

	As per claim 11, the combination of White and Wurmfeld teach the method according to claim 1, White further teaches: wherein the current transaction and the first transaction data comply with the Europay MasterCard Visa protocol (White column 25 lines 31-67 and column 30 lines 60-67 mention EMV compliance).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY P KANAAN whose telephone number is (571)272-2481.  The examiner can normally be reached on Monday- Friday 10:00am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 5712703602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.P.K./Examiner, Art Unit 3695                                                                                                                                                                                                        
/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        5/3/2021